                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Sean Latrel Glenn, #317772,               )
                                          )
                                          )            C.A. No. 2:19-1517-HMH-MGB
                     Plaintiff,           )
                                          )
              vs.                         )            OPINION & ORDER
                                          )
D. Bochman, DHO Hearing Officer,          )
South Carolina Department of Corrections, )
                                          )
                     Defendant.           )

       This matter is before the court on Sean Latrel Glenn’s (“Glenn”) letter, which the court

construes as a pro se motion pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.

After consideration, the court denies Glenn’s motion.

       In his complaint, Glenn alleges that his rights have been violated in relation to a

disciplinary charge against him at the prison where he is housed. (Compl., generally, ECF No.

1.) The magistrate judge recommended dismissing the case for failure to state a claim. (R&R,

generally, ECF No. 17.) After receiving no objections to the Report and Recommendation, the

court adopted the Report and Recommendation and dismissed this case in an order dated

September 24, 2019. (Sept. 24, 2019 Order, ECF No. 19.) On October 24, 2019,1 Glenn filed a

letter rearguing his position in this case. (Letter, ECF No. 22.)

       Rule 60(b) “invest[s] federal courts with the power in certain restricted circumstances to

vacate judgments whenever such action is appropriate to accomplish justice.” Compton v. Alton



       1
           Houston v. Lack, 487 U.S. 266 (1988).

                                                   1
S.S. Co., 608 F.2d 96, 101-02 (4th Cir. 1979) (internal quotation marks and citation omitted).

“The remedy provided by the Rule, however, is extraordinary and is only to be invoked upon a

showing of exceptional circumstances.” Id. at 102 (citation omitted). Rule 60(b) “does not

authorize a motion merely for reconsideration of a legal issue.” United States v. Williams, 674

F.2d 310, 312 (4th Cir. 1982). “Where the motion is nothing more than a request that the

district court change its mind . . . it is not authorized by Rule 60(b).” Id. at 313 (citation

omitted).

        Upon review of Glenn’s Rule 60(b) motion, Glenn reasserts his arguments and fails to

show any exceptional circumstances or defects in the court’s decision. Based on the foregoing,

Glenn’s motion is denied.

        Therefore, it is

        ORDERED that Glenn’s motion for reconsideration pursuant to Rule 60(b), docket

number 22, is denied.

        IT IS SO ORDERED.

                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge
Greenville, South Carolina
November 6, 2019


                               NOTICE OF RIGHT TO APPEAL

        The Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  2
